Citation Nr: 0739767	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-20 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from February 1942 to 
August 1943. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Board notes that the veteran initially expressed a desire 
to pursue two additional claims, entitlement to an increased 
rating for a right knee disability, and entitlement to 
service connection for polymyalgia rheumatica.  Because he 
did not perfect an appeal following issuance of a statement 
of the case as regards these two issues, they are not before 
the Board.   

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).


FINDINGS OF FACT

1.  The veteran does not have hearing loss that is related to 
his military service.  

2.  The veteran does not have tinnitus that is related to his 
military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306, 3.307, 3.309, 3.385 (2007).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2004 and March 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claims.  
The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of issues on appeal and the text of 
the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records.  In a written statement dated in April 2004 the 
veteran stated that he had no further medical evidence in 
support of his claims.  VA has no duty to inform or assist 
that was unmet.

The veteran contends that he has bilateral hearing loss and 
tinnitus that are related to his military service.  The 
record shows that the veteran served as a stock clerk in the 
signal corps.  He spent significant periods of his military 
service hospitalized because of a knee injury.  The veteran 
contends that he was exposed to high frequency noises 
encountered while wearing earphones when repairing signal 
corps equipment in service. The veteran's SMRs show no 
complaint of either hearing loss or tinnitus.  He was not in 
combat, and the record does not indicate that he was 
otherwise exposed to acoustic trauma such as from explosives 
or weapon discharges. 

Of record are private medical records from J.D., M.D.  The 
first entry, dated in November 1996, documents an annual 
examination.  The examination report did not mention any 
complaints related to either hearing loss or tinnitus.  A 
treatment note dated in December 1996 indicates that the 
veteran had a history of many years of brief bouts of 
positional vertigo, left ear tinnitus, and bilateral hearing 
loss, which the veteran attributed to noise exposure.  The 
nature of the noise exposure was not specified in the 
treatment report.  This is the first evidence of record 
showing hearing loss and tinnitus complaints.  

The first documented evidence of hearing loss is contained in 
the report of a private examination in 2003 conducted by the 
Ferrell-Duncan Clinic in Springfield, Missouri.  The July 
2003 audiological evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
30
55
LEFT
25
30
55
75
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 80 percent in the left ear.  
The specific speech audiometry test administered was not 
identified.  

The report of another audiological evaluation by another 
provider, dated in April 2004, reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
30
50
LEFT
30
50
65
75
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 44 percent in the left ear.  
The specific speech audiometry test administered was not 
identified.  

Also of record are related treatment records from Ferrell-
Duncan.  A February 2004 note indicates the veteran was seen 
because of a sense of blockage in his ears.  Examination 
revealed collapsing ear canals at the bony cartilaginous 
junction bilaterally.  It was noted that squamous debris 
accumulated there and was removed.  The diagnostic impression 
was cerumen impaction and sensorineural hearing loss that was 
described as "not great."  An April 2004 treatment note 
indicates that the veteran returned for cleansing of the 
ears.  An addendum to this note reflects the physician's 
receipt of the April 2004 audiological examination noted in 
the preceding paragraph.  The physician noted that, based on 
this examination, the veteran has significant progression of 
sensorineural function deficit, primarily within the left 
ear, as evidenced by the 44 percent discrimination.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  

Because the record does not show that the Maryland CNC Test 
was used in evaluating speech recognition, the speech 
recognition results reported above cannot be used.  However, 
bilateral hearing loss is evidenced by the reported pure tone 
threshold results alone.  Thus, there is medical evidence of 
a current bilateral hearing loss and subjective complaint of 
tinnitus.  However, because there is no evidence of acoustic 
trauma in service and no medical evidence of a nexus between 
the current disabilities and any in-service exposure to loud 
noise, the claims must be denied.  

There also is no evidence of exposure to acoustic trauma 
while in service.  The veteran was not a combatant, and, 
notwithstanding his contention that he was exposed to high 
frequency noises as a result of his being required to repair 
equipment while in service, the record shows that the veteran 
was a stock clerk, not a service technician, in the signal 
corps.  In any event, even if he did, in fact, repair 
equipment, there is no evidence that the high frequency 
noises to which he might have been exposed were traumatic in 
nature.  The Board also notes that the veteran's SMRs contain 
no mention of or treatment for any hearing loss or tinnitus 
complaint.  Moreover, there is an absence of any related 
treatment until decades after the veteran left military 
service.  

Finally, sensorineural hearing loss (organic disease of the 
nervous system) was not manifested to a compensable degree 
within a year of the veteran's separation from service.  A 
presumption of service incurrence consequently may not be 
made.  38 C.F.R. §§ 3.307, 3.309.  Given the record on 
appeal, for the reasons stated, the greater weight of the 
evidence is against these claims.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


